EXHIBIT A
 AOC-E-105         Sum Code: Cl
 Rev. 9-14                                                                              Case #: 18-CI-02207
 Commonwealth of Kentucky                                                               Court: CIRCUIT
 Court of Justice Coutts.ktgov
                                                                                        County: FAYETTE
 CR 4.02; Cr Official Form 1                       CIVIL SUMMONS

Plantiff; BALAGOT-CORTEZ, DESIREE V$. LIMESTONE SQUARE APARTMENTS, LLC, Defendant .


    TO: CT CORPORATION
        306 WEST MAIN STREET
        SUITE 512
        FRANKFORT, KY 40601
Memo: Related party is SPEEDWAY LLC

The Commonwealth of Kentucky to Defendant:
SPEEDWAY LLC

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.




                                                                                                                                   STO M. SCORSONE (622298
The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.


                           /s/ Vincent Riggs, Fayette Circuit Clerk
                           Date: 0611912018




                                                   Proof of Service
   This Summons was:
                                                                                                                                         g
0 Served by delivering a true copy and the Complaint (or other initiating document)
     To: •

0 Not Served because:


   Date:                          , 20                                                                                                 ; '
                                                                                              Served By


                                                                                                  Title
Summons ID: 10695267850256@00000810394
CIRCUIT: 18-CI-02207 Certified Mail                                                                                                      a.
BALAGOT-CORTEZ DESIREE VS. LIMESTONE SQUARE APARTMENTS, LLC


I MIMI III II Ell ftIDIiIIIIftHIlIII                    Page 1 of 1                               eFiled
Filed                   18-CI-02207 06/19/2018                Vincent Riggs, Fayette Circuit Clerk




                                       COMMONWEALTH OF KENTUCKY
                                           FAYETTE CIRCUIT COURT
                                                 DIVISION:
                                      CIVIL ACTION NO. 18-CT
                                            ELECTRONICALLY FILED

        DESIREE BALAGOT-CORTEZ                                                               PLAINTIFF
                                                                                                               §•



        LIMESTONE SQUARE APARTMENTS, LLC
             SERVE:    Via Certified Mail
                       Thomas C Marks, Registered Agent
                       271 West Short Street
                       Suite 600
                       Lexington, KY 40507
        and                               •

        SPEEDWAY LLC
             SERVE:             Via Certified Mail
                                CT Corporation System
                                306 West Main Street
                                Suite 512 '
                                Frankfort, KY 40601
        and
        SPEEDWAY SUPERAMERICA LLC
             SERVE:   Via Secretary of State
                      539 South Main Street'
                      Findlay, OH 45.840                                              DEFENDANTS


                                      COMPLAINT AND JURY DEMAND


                 Comes now the Plaintiff, Desiree Balagot-Cortez by and through counsel, and for her
                                                                                                               UI

        Complaint and Jury Demand, states as follows:

                                              Jurisdiction and Venue

              1. The Plaintiff Desiree Balagot-Cortez, is and was at all times relevant herein referred to a

                 resident of Lexington, Fayette County, Kentucky.


                                                                                                                •




Filed                   18-CI-02207    06/19/2018        •    Vincent Riggs, Fayette Circuit Clerk
'   Filed          18-CI-02207 06/19/2018                Vincent Riggs, Fayette Circuit Clerk




            The Defendant, Limestone Square Apartments, LLC, is a Kentucky Limited Liability .

            Company in good standing with the Commonwealth of Kentucky and currently doing

            business in Kentucky, registered to do business hi Kentucky and in fact doing business in

            Kentucky, with a principal office located at 116 Gidfsiream Road, Palm Beach, Florida




                                                                                                            Package:000004 of 000007
            and whose registered agent for service of process is named above.

            The Defendant, Speedway LLC, is a foreign limited liability corporation in good standing

            with the. Commonwealth of Kentucky, registered to do business in Kentucky and in fact

            doing business in Kentucky, with a principal office located at 500 Speedway Drive,

            Enon, Ohio and whose registered agent for service of process is named above.

            The Defendant, Speedway SuperAmerica LLC, is foreign limited liability corporation in
                                                                                                        I
            classified as inactive with the Commonwelaht of Kentucky, who may be served via




                                                                                                            SONE (622298)
            Sedretary of State at the address listed in the caption of this Cause pursuant to KRS
                                                                                      •
            454.210(3).

            Venue is proper in Fayette Circuit Court because Plaintiff's claims against the

            Defendants arose out of a fall which occurred on or about July 14, 2017., on premises

            owned, controlled, and/or maintained by the Defendants •in Fayette County, Kentucky.

                                             Cause of Action

                                               (Negligence)

            On or about on July. 14, 2017, Plaintiff Desiree Balagot-Cortez was lawfully on the

            sidewalk owned, controlled, and/or maintained by the Defendants located at 819 South

            Limestone and 119 Gazette Street in Lexington, Kentucky.

            Plaintiff was walking to her place of employment, the University of Kentuelcy, and using

            S sidewalk adjacent to the two above-referenced properties. Despite exercising all due               0
                                                                                                                    -•




    Filed          18-CI-02207 06/19/2018                Vincent Riggs, Fayette Circuit Clerk
Filed             18-CI-02207 06/19/2018                 Vincent Riggs, Fayette Circuit Clerk L




           and reasonable care, she tripped and fell upon a defective, dangerous, unsafe, and/or

           hazardous defect present in the sidewalk surface.

        8. Defendants, themselves or through their employees, agents, servants, assigns, or

           contractually bound parties, were responsible for the maintenance upkeep, repair, and/or

           hazard prevention of said premises on the day Plaintiff fell.

           Defendants, themselves or through their employees, agents, servants, assigns, or

           contractually bound parties, knew or should have known by the exercise of reasonable

           care that the defect present in the parking lot presented a defective, dangerous, and unsafe

           condition.

           Defendants, themselves or through their employees, agents, servants, assigns, or

           contractually bound parties, were responsible for the negligent design, construction,

           repair, upkeep, and/or maintenance of the sidewalk.

        11. Defendants, themselves or through their employees, agents, servants, assigns, or

           contractually bound parties negligently failed to inspect, remedy, and/or cure the hazard

           to make the premises reasonably safe for those such as Plaintiff.

        12. Defendants, themselves or through their employees, agents, servants, assigns, or

           contractually bound parties failed to warn of the unreasonably unsafe condition.

        13. As a result of the negligence of the Defendants as described above, the Plaintiff suffered

           and continues to suffer damages flowing from her bodily injuries including past and            a.


           future medical expenses; past and future physical and mental pain and suffering; loss of

           enjoyment of life; lost wages; and permanent impairment of her capacity to labor and

           earn money




                                                                                                          a.
Filed             18-CI-02207 06/19/2018                 Vincent Riggs, Fayette Circuit Clerk
Filed                  18-CI-02207    06)19/2018           Vincent Riggs, Fayette Circuit Clerk




        WHEREFORE, Plaintiffs respectfully demands a jury trial and judgment against the Defendants,

        jointly and severally, as follows:

           A. For compensatory damages in the amount deemed fair, just and reasonable by the trier of

               fact, including but not limited to:                                                         0
                                                                                                           0
                                                                                                           §
              1. Past and future medical expenses;                                                         t
              2. Past and future wage loss;
                                                                                                           CO
              3. Impairment of the ability to labor and earn money in the future;                          aC




                  Loss of enjoyment of life; and

                  Past and future mental and physical pain and suffering

           B. For her costs expended herein;

           C. For a JURY TRIAL on all issues so triable;

           D. Leave to freely amend this and any subsequent pleading; and

           E. For any and all other relief to which she may appear to be entitled including a reasonable

               attorney's fee.


                                                     Respectfully submitted,


                                                     /s/ Ainanda M. Perlcins •
                                                     Amanda M. Perkins
                                                     GILBERT LAW GROUP, PLLC
                                                     177 N. Limestone
                                                     Lexington, KY 40507
                                                     T: (859) 252-0824
                                                     F: (859) 259:2931
                                                     aperlcins@gilbertgrouplcy.com




Filed               • 18-CI-02207 06/19/2018               Vincent Rigge, Fayette CircUlt Clerk
Filed                  18-CI-02207 06/19/2018               • Vincent Riggs, Fayette Circuit Clerk




                       CERTIFICATION OF POSSIBLE SUBROGATION INTEREST
                                 PURSUANT TO KRS 411.188  •

               It ishereby certified that the following parties have been notified by certified mail of a
        possible subrogation interest pursuant to KRS 411.188(2) this the 19th day of June, 2018.

        CorVel Corporation
        12910 Shelbyville Road
        Suite 236
        Louisville., KY 40243

                                                                     /s/ Amanda M. Perkins
                                                                     Counsel for Plaintiff




                                                                                                            0




                                                                                                            0
                                                                                                            o •
                                                                                                            •• •


                                                                                                            CD




Filed     •            18-CI-02207 06/19/2018                Vincent Riggs, Fayette Circuit Clerk
